Matter of Solomon v Mellion (2016 NY Slip Op 01190)





Matter of Solomon v Mellion


2016 NY Slip Op 01190


Decided on February 17, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 17, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2015-00312
 (Docket No. V-1800-14)

[*1]In the Matter of Jay Solomon, respondent, 
vMerritte Mellion, appellant.


Jeffrey Schonbrun, New City, NY, for appellant.
Jacqueline Sands, New City, NY, attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Rockland County (William P. Warren, J.), dated December 4, 2014. The order, after a hearing, granted the father's petition to modify the provisions of a judgment of divorce dated September 23, 2005, so as to award him sole custody of the subject child.
ORDERED that the order is affirmed, without costs and disbursements.
The father commenced this proceeding seeking sole custody of the subject child. Upon considering the circumstances of the case, including the stated preferences of the child, the Family Court granted the father's petition. The mother appeals.
"In determining whether a custody agreement that was incorporated into a judgment of divorce should be modified, the paramount issue before the court is whether, under the totality of the circumstances, a modification of custody is in the best interests of the child" (Matter of Honeywell v Honeywell, 39 AD3d 857, 858; see Cuccurullo v Cuccurullo, 21 AD3d 983, 984; Teuschler v Teuschler, 242 AD2d 289, 290; Kuncman v Kuncman, 188 AD2d 517, 518). "Since weighing the factors relevant to any custody determination requires an evaluation of the credibility and sincerity of the parties involved, the hearing court's findings are accorded deference, and will not be disturbed unless they lack a sound and substantial basis in the record" (Matter of Jackson v Coleman, 94 AD3d 762, 763; see Matter of Buxenbaum v Fulmer, 82 AD3d 1223, 1224; Matter of Skeete v Hamilton, 78 AD3d 1187, 1188).
Here, considering the totality of the circumstances, including the express wishes of the child, who was 15 years old when the Family Court conducted an in camera interview of him, there is a sound and substantial basis in the record for the determination that it was in the child's best interests to grant the father's petition to modify the provisions of a judgment of divorce so as to award him sole custody of the child (see Matter of McVey v Barnett, 107 AD3d 808, 809).
DILLON, J.P., DICKERSON, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court